DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This office action is in response to the amendment filed on 12/22/2021. Claims 1, 9, 12, and 21 have been amended. Claims 1 – 19 and 21 are pending for consideration. 
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.

Response to Arguments
Applicant’s arguments filed on 12/22/2021 have been considered but they are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Love et al. (US 2018/0172664) (hereafter Love), in view of Pflugh et al. (US 2017/0366921), in view of Lake et al. (US 2015/0124566) (hereafter Lake), and in view of Boettcher et al. (US 2016/0037346) (hereafter Boettcher).

Regarding claim 1 Love teaches: A method for establishing encrypted communications between wearable electronic devices (Love, in Para. [0009] discloses “a handheld relay device can be used to relay data indicative of a sensed analyte level between a sensor control device and one or more reader devices”), the method (Love, in Para. [0036] discloses “In vivo monitoring systems can include a sensor that, while positioned in vivo, makes contact with the bodily fluid of the user and senses the analyte levels contained therein.” Love, in Para. [0054] discloses “display 122 and input component 121 may be integrated into a single component, for example, where the display can detect the presence and location of a physical contact touch upon the display, such as a touch screen user interface”), wherein the first identity signal is based at least in part on a first sensor signal generated by a first impact sensor of the first wearable electronic device (Examiner note: signal generation controlled by sensors is met by the signal generation controlled by the sensor controlled device 102) (Love, in Para. [0121] discloses “On demand transfer can occur by first powering on handheld relay device 200 or one or more reader devices 120 (or they may be continually powered) and executing a software algorithm stored in and accessed from a memory of handheld relay device 200 or one or more reader devices 120 to generate one or more requests, commands, control signals, or data packets to send to sensor control device 102.” Love, in Para. [0058] discloses “The output unit of display 122 of the reader device may be further configured to output one or more of a visual, auditory or vibratory signal associated with a connection status associated with another device (e.g., sensor control device 102 or handheld relay device 200)”);
Love fails to explicitly teach: in response to a physical contact between the first wearable electronic device and the second wearable electronic device, 
Pflugh from the analogous technical field teaches:   in response to a physical contact between the first wearable electronic device and the second wearable electronic device (Pflugh, in Para [0032] discloses “a user may bring a Bluetooth® device into contact or near-contact with another Bluetooth® device to pair the devices without the use of an explicit announcement message phase” Pflugh, in Para [0033] discloses “In the situations described above, physical contact or near-contact with a device by way of a user or another device is utilized to initiate a process by which wireless communications are established between devices.”);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Love, in view of the teaching of Pflugh which discloses physical contacts between portable/wearable devices in order to initiate the inter devices communication (Pflugh, [0032, 0033]).
Love as modified by Pflugh fails to explicitly teach: and wherein the first wearable device is a head-mounted electronic display unit and the second wearable device is an electronic ring;
Lake from the analogous technical field teaches: and wherein the first wearable device is a head-mounted electronic display unit and the second wearable device is an electronic ring;
(Lake, in Para. [0006] discloses “Examples of wearable electronic devices include digital wristwatches, electronic armbands, electronic rings, electronic ankle-bracelets or "anklets," head-mounted electronic display units, hearing aids, and so on.” Lake, in Para. [0007] discloses “a wearable electronic device may include sensors that detect inputs effected by a user and transmit signals to another electronic device based on those inputs”).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Love, as modified by Pflugh, in view of the teaching of Lake which discloses different wearable devices including head-mounted displays and electronic rings in order to specify different electronic devices incorporating sensors used for communication between devices (Lake, [0006, 0007]). 
Love further teaches: determining, by the second wearable electronic device, that at least a portion of the first identity signal corresponds to at least a portion of an expected identity signal (Love, in Para. [0143] discloses “reader device 120 is able to resolve the address of sensor control device 102 and determine its identity.”);
Love as modified by Pflugh and Lake fails to explicitly teach: and using the at least a portion of the first identity signal and the at least a portion of the expected identity signal as encryption keys to provide encrypted communications between the first wearable electronic device and the second wearable electronic device.
Boettcher from the analogous technical field teaches: and using the at least a portion of the first identity signal and the at least a portion of the expected identity signal as encryption keys (Boettcher, in Para. [0137] discloses “The session key can be usable to encrypt messages sent between host device 102 and wearable device 100, either directly or by using the session key to generate message keys.”) to provide encrypted communications between the first wearable electronic device and the second wearable electronic device (Examiner note: any wearable device can be referred as a host device) (Boettcher, in Para. [0040] discloses “Certain embodiments of the present invention relate to wearable electronic devices that can be connected (e.g., via wireless pairing) with another device (referred to herein as a "host device"), such as a smart phone, other mobile phone, tablet computer, media player, laptop computer, or the like” Boettcher, in Para. [0140] discloses “During a verified session, the session key can be (but need not be) used to encrypt communications between wearable device 100 and host device 102; some, all, or none of the communications can be encrypted”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Love, as modified by Pflugh and Lake, in view of the teaching of Boettcher which discloses encrypted communication between wearable devices in order to bring security of the inter device communication of Love/Pflugh/Lake to a higher level (Boettcher, [0040, 0137, 0140]).

Regarding claim 2 Love teaches: The method of claim 1, further comprising: prior to the physical contact between the first wearable electronic device and the second wearable electronic device, storing the first identity signal by the first wearable electronic device and storing the expected identity signal by the second wearable electronic device
(Love, in Para. [0084] discloses “Screen 500 can show an identifier of the caller 502; the identifier can be determined by host device 102 (e.g., based on a contacts list stored therein and/or caller identifying information received by host device 102) and sent to wearable device 100 as part of the event notification.”).

Regarding claim 3 Love as modified by Pflugh and Lake fails to explicitly teach:  The method of claim 2, further comprising: providing a secure communication channel between the first wearable electronic device and the second wearable electronic device; and  29transmitting the expected identity signal from the first wearable electronic device to the second wearable electronic device via the secure communication channel.
Boettcher from the analogous technical field teaches: The method of claim 2, further comprising: providing a secure communication channel between the first wearable electronic device and the second wearable electronic device; and  29transmitting the expected identity signal from the first wearable electronic device to the second wearable electronic device via the secure communication channel (Examiner note: as noted above any wearable device can be referred as a host device) (Boettcher, in Para. [0040] discloses “Certain embodiments of the present invention relate to wearable electronic devices that can be connected (e.g., via wireless pairing) with another device (referred to herein as a "host device"), such as a smart phone, other mobile phone, tablet computer, media player, laptop computer, or the like” Boettcher, in Para. [0140] discloses “During a verified session, the session key can be (but need not be) used to encrypt communications between wearable device 100 and host device 102; some, all, or none of the communications can be encrypted”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Love, as modified by Pflugh and Lake, in view of the teaching of Boettcher which discloses encrypted communication between wearable devices in order to higher security of the inter device communication (Boettcher, [0040, 0140])


Regarding claim 4 Love as modified by Pflugh and Lake fails to explicitly teach: The method of claim 3 wherein providing a secure communication channel between the first wearable electronic device and the second wearable electronic device includes providing a secure wired communication channel between the first wearable electronic device and the second wearable electronic device within a connecting case.
Boettcher from the analogous technical field teaches: The method of claim 3 wherein providing a secure communication channel between the first wearable electronic device and the second wearable electronic device includes providing a secure wired communication channel between the first wearable electronic device and the second wearable electronic device within a connecting case (Boettcher, in Para. [0064] discloses “Connector interface 210 can allow wearable device 200 to communicate with various host devices via a wired communication path, e.g., using Universal Serial Bus (USB), universal asynchronous receiver/transmitter (UART), or other protocols for wired data communication.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Love, as modified by Pflugh and Lake, in view of the teaching of Boettcher which discloses encrypted wired communication between wearable devices in order to higher security and improve flexibility of the inter device communications (Boettcher, [0064]).

Regarding claim 5 Love teaches: The method of claim 1, further comprising: in response to the physical contact between the first wearable electronic device and the second wearable electronic device (Love, in Para. [0036] discloses “In vivo monitoring systems can include a sensor that, while positioned in vivo, makes contact with the bodily fluid of the user and senses the analyte levels contained therein.” Love, in Para. [0054] discloses “display 122 and input component 121 may be integrated into a single component, for example, where the display can detect the presence and location of a physical contact touch upon the display, such as a touch screen user interface”), generating a second sensor signal by a second impact sensor of the second wearable electronic device, wherein the expected identity signal comprises at least a portion of the second sensor signal, and wherein determining, by the second wearable electronic device, that at least a portion of the first identity signal corresponds to at least a portion of an expected identity signal includes determining, by the second wearable electronic device, that at least a portion of the first identity signal corresponds to at least a portion of the second sensor signal (Examiner note: as noted above, signal generation controlled by sensors is met by the signal generation controlled by the sensor controlled device 102) (Love, in Para. [0121] discloses “On demand transfer can occur by first powering on handheld relay device 200 or one or more reader devices 120 (or they may be continually powered) and executing a software algorithm stored in and accessed from a memory of handheld relay device 200 or one or more reader devices 120 to generate one or more requests, commands, control signals, or data packets to send to sensor control device 102.”).
(Love, in Para. [0141] discloses “The identity resolution key can be a shared secret, which can be stored in and retrieved from the memory 163,165 of sensor control device 102, the memory 280 of handheld relay device 200” Love, in Para. [0143] discloses “reader device 120 is able to resolve the address of sensor control device 102 and determine its identity” Love, in Para. [0084] discloses “Screen 500 can show an identifier of the caller 502; the identifier can be determined by host device 102 (e.g., based on a contacts list stored therein and/or caller identifying information received by host device 102) and sent to wearable device 100 as part of the event notification.”).

Regarding claim 6 Love as modified by Pflugh and Lake fails to explicitly teach:  The method of claim 5, further comprising time-synchronizing the first wearable electronic device and the second wearable electronic device are time- synchronized, wherein the at least a portion of the first sensor signal and the at least a portion of the second sensor signal are both indicative of a time of the physical contact between the first wearable electronic device and the second wearable electronic device.
Boettcher from the analogous technical field teaches: The method of claim 5, further comprising time-synchronizing the first wearable electronic device and the second wearable electronic device are time- synchronized (Boettcher, in Para. [0065] discloses “connector interface 210 and/ or RF interface 208 can be used to support synchronization operations in which data is transferred from a host device to wearable device 200 (or vice versa).”) wherein the at least a portion of the first sensor signal and the at least a portion of the second sensor signal are both indicative of a time of the physical contact between the first wearable electronic device and the second (Boettcher, in Para. [0104] discloses “a user can designate a subset of her contacts to be synchronized with wearable device 100, and host device 102 can have a larger list of contacts than wearable device 100 as well as more information about each contact.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Love, as modified by Pflugh and Lake, in view of the teaching of Boettcher which discloses time synchronization of communication between wearable devices in order to enhance security of the communication in the system (Boettcher, [0065, 0104]). 

Regarding claim 7 Love as modified by Pflugh and Lake fails to explicitly teach:  The method of claim 6, further comprising: generating, by the first wearable electronic device, a first encryption key based on a time of the first sensor signal, the first identity signal comprising the first encryption key; and  30generating, by the second wearable electronic device, a second encryption key based on a time of the second sensor signal, the expected identity signal comprising the second encryption key, wherein the first encryption key and the second encryption key together form a pair of encryption keys.
Boettcher from the analogous technical field teaches: The method of claim 6, further comprising: generating, by the first wearable electronic device, a first encryption key based on a time of the first sensor signal, the first identity signal comprising the first encryption key (Boettcher, in Para. [0145] discloses “Wearable device 100 can encrypt the random nonce based on the session key (or a message key derived from the session key) and include the encrypted random nonce in its response. As described below, host device 102 can use the encrypted random nonce and its own session key to validate the response.”); and 30generating, by the second wearable electronic device, a second encryption key based on a time of the second sensor signal, the expected identity signal comprising the second encryption key, wherein the first encryption key and the second encryption key together form a pair of encryption keys (Boettcher, in Para. [0007] discloses “the wearable device and the host device can establish a verified communication session, which can include establishing a session key (e.g., a cryptographic key)” Boettcher, in Para. [0140] discloses “During a verified session, the session key can be (but need not be) used to encrypt communications between wearable device 100 and host device 102; some, all, or none of the communications can be encrypted” Boettcher, in Para. [0150] discloses “The session key can be (but need not be) used to encrypt communications that may occur between host device 102 and wearable device 100; some, all, or none of the communications can be encrypted”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Love, as modified by Pflugh and Lake, in view of the teaching of Boettcher which discloses encrypted communication based on generation of encryption/cryptographic keys between wearable devices in order to higher security of the inter device communication (Boettcher, [0007, 0140, 0145, 0150]).

Regarding claim 8 Love teaches: The method of claim 7 wherein: the physical contact between the first wearable electronic device and the second wearable electronic device comprises a plurality of discrete contact events including a first contact event and at least a second contact event (Love, in Para. [0054] discloses “display 122 and input component 121 may be integrated into a single component, for example, where the display can detect the presence and location of a physical contact touch upon the display, such as a touch screen user interface”); generating a first sensor signal by a first impact sensor of the first wearable electronic device in response to a physical contact between a first wearable electronic device and a second wearable electronic device includes generating the first sensor signal by the first impact sensor of the first wearable electronic device in response to the first contact event (Examiner note: signal generation in response to the sensor impact is met by the signal generation by the communication unit 168 linked to the sensor control device 102) (Love, in Para. [0097] discloses “the RF transceiver 252 can be configured to communicate, via the communication links 143 and 144 (shown in FIG. 1B) with the communication circuitry 168 (shown in FIGS. 2C and 2D) of the sensor control device 102 or the RF transceivers of the one or more reader devices 120, to transmit and/or receive encoded data signals from the communication circuitry 168” Love, in Para. [0084] discloses “Screen 500 can show an identifier of the caller 502; the identifier can be determined by host device 102 (e.g., based on a contacts list stored therein and/or caller identifying information received by host device 102) and sent to wearable device 100 as part of the event notification.”); and generating a second sensor signal by a second impact sensor of the second wearable electronic device in response to the  (Examiner note: as noted above, signal generation controlled by sensors is met by the signal generation controlled by the sensor controlled device 102) (Love, in Para. [0121] discloses “On demand transfer can occur by first powering on handheld relay device 200 or one or more reader devices 120 (or they may be continually powered) and executing a software algorithm stored in and accessed from a memory of handheld relay device 200 or one or more reader devices 120 to generate one or more requests, commands, control signals, or data packets to send to sensor control device 102.” Love, in Para. [0141] discloses “The identity resolution key can be a shared secret, which can be stored in and retrieved from the memory 163,165 of sensor control device 102, the memory 280 of handheld relay device 200”).

Regarding claim 21 Love teaches: A system comprising: a first wearable electronic device configured to receive a first identity signal from a second wearable electronic device, wherein the first identity signal is based at least in part on a first sensor signal generated by a first impact sensor of the second wearable electronic device (Love, in Para. [0009] discloses “power latch circuitry can be used to activate devices having a test strip interface.”);
Love fails to explicitly teach: in response to a physical contact between the first wearable electronic device and the second wearable electronic device, 
Pflugh from the analogous technical field teaches: in response to a physical contact between the first wearable electronic device and the second wearable electronic device (Pflugh, in Para [0032] discloses “a user may bring a Bluetooth® device into contact or near-contact with another Bluetooth® device to pair the devices without the use of an explicit announcement message phase” Pflugh, in Para [0033] discloses “In the situations described above, physical contact or near-contact with a device by way of a user or another device is utilized to initiate a process by which wireless communications are established between devices.”);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Love, in view of the teaching of Pflugh which discloses physical contacts between portable/wearable devices in order to initiate the inter devices communication (Pflugh, [0032, 0033]).
Love as modified by Pflugh fails to explicitly teach: and wherein the first wearable device is a head-mounted electronic display unit and the second wearable device is an electronic ring; 
Lake from the analogous technical field teaches: and wherein the first wearable device is a head-mounted electronic display unit and the second wearable device is an electronic ring (Lake, in Para. [0006] discloses “Examples of wearable electronic devices include digital wristwatches, electronic armbands, electronic rings, electronic ankle-bracelets or "anklets," head-mounted electronic display units, hearing aids, and so on.” Lake, in Para. [0007] discloses “a wearable electronic device may include sensors that detect inputs effected by a user and transmit signals to another electronic device based on those inputs”).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Love, as modified by Pflugh, in view of the teaching of Lake which discloses different wearable devices including head-mounted displays and electronic rings in order to specify different electronic devices incorporating sensors used for communication between devices (Lake, [0006, 0007]). 
Love as modified by Pflugh and Lake fails to explicitly teach: a non-transitory processor-readable storage medium of the first wearable electronic device configured to store processor-executable instructions that, when executed by a processor of the first wearable electronic device, cause the first wearable electronic device to determine that at least a portion of the first identity signal Page 7 of 11U.S. App. No.: 16/380,204PATENT received by the first wearable electronic device corresponds to at least a portion of an expected identity signal; and wherein the at least a portion of the first identity signal and the at least a portion of the expected identity signal are used by the system as encryption keys to provide encrypted communications between the first wearable electronic device and the second wearable electronic device.
Boettcher from the analogous technical field teaches: a non-transitory processor-readable storage medium of the first wearable electronic device configured to store processor-executable instructions that, when executed by a processor of the first wearable electronic device (Boettcher, in Para. [0081] discloses “the implementation of process 400 can include program code executed by a processor of wearable device 100.”), cause the first wearable electronic device to determine that at least a portion of the first identity signal Page 7 of 11U.S. App. No.: 16/380,204PATENT received by the first wearable electronic device corresponds to at least a portion of an expected identity signal; and wherein the at least (Examiner note: as noted above, any wearable device can be referred as a host device) (Boettcher, in Para. [0137] discloses “The session key can be usable to encrypt messages sent between host device 102 and wearable device 100, either directly or by using the session key to generate message keys.” Boettcher, in Para. [0040] discloses “Certain embodiments of the present invention relate to wearable electronic devices that can be connected (e.g., via wireless pairing) with another device (referred to herein as a "host device"), such as a smart phone, other mobile phone, tablet computer, media player, laptop computer, or the like” Boettcher, in Para. [0140] discloses “During a verified session, the session key can be (but need not be) used to encrypt communications between wearable device 100 and host device 102; some, all, or none of the communications can be encrypted”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Love, as modified by Pflugh and Lake, in view of the teaching of Boettcher which discloses encrypted communication between wearable devices in order to bring security of the inter device communication of Love/Pflugh/Lake to a higher level (Boettcher, [0040, 0081, 0137, 0140]).

Claims 9 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Love et al. (US 2018/0172664) (hereafter Love), in view of Pflugh et al. (US 2017/0366921), in .

Regarding claim 9 Love teaches: A system for encrypted communications between wearable electronic devices, the system comprising (Love, in Para. [0047] discloses “All communications over paths 140, 141, and 142 can be encrypted and sensor control device 102, reader device 120, remote computer system 170, and trusted computer system 180 can each be configured to encrypt and decrypt those communications sent and received.”): a first wearable electronic device having a first processor, a first non-transitory processor- readable storage medium communicatively coupled to the first processor, a first impact sensor communicatively coupled to the first processor, and a first communication interface communicatively coupled to the first processor; and a second wearable electronic device having a second processor, a second non-transitory processor-readable storage medium communicatively coupled to the second processor, and a second communication interface communicatively coupled to the second processor, wherein (Examiner note: It is understood that terms such as "first", "second", “third”, "top", "bottom" and the like, are words of convenience and are not to be construed as limiting terms unless specifically stated to the contrary) (Love, in Para. [0031] discloses “Likewise, embodiments of handheld relay devices and reader devices are disclosed having one or more transmitters, receivers, memories (e.g., for storing instructions), power sources, processors and/or controllers” Love, in Para. [0083] discloses “The processing of data within systems 100A and 100B can be performed by one or more control logic units or processors of the handheld relay device 200, one or more reader devices 120, remote terminal 170, trusted computer system 180, and/or sensor control device 102.”):
Love fails to explicitly teach: the first impact sensor is responsive to generate a first sensor signal in response to a physical contact between the first wearable electronic device and the second wearable electronic device; 
Pflugh from the analogous technical field teaches: the first impact sensor is responsive to generate a first sensor signal in response to a physical contact between the first wearable electronic device and the second wearable electronic device (Pflugh, in Para [0032] discloses “a user may bring a Bluetooth® device into contact or near-contact with another Bluetooth® device to pair the devices without the use of an explicit announcement message phase” Pflugh, in Para [0033] discloses “In the situations described above, physical contact or near-contact with a device by way of a user or another device is utilized to initiate a process by which wireless communications are established between devices.”);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Love, in view of the teaching of Pflugh which discloses physical contacts between portable/wearable devices in order to initiate the inter devices communication (Pflugh, [0032, 0033]).
Love further teaches: the first communication interface is communicatively couple-able with the second communication interface to provide communications between the first wearable electronic device and the second wearable electronic device (Examiner note: communication between wearable devices is met by the communication per RF transceiver controlled by the communication circuity 168) (Love, in Para. [0097] discloses “the RF transceiver 252 can be configured to communicate, via the communication links 143 and 144 (shown in FIG. 1B) with the communication circuitry 168 (shown in FIGS. 2C and 2D) of the sensor control device 102 or the RF transceivers of the one or more reader devices 120, to transmit and/or receive encoded data signals from the communication circuitry 168”); Page 4 of 11U.S. App. No.: 16/380,204PATENT the first non-transitory processor-readable storage medium of the first wearable electronic device stores processor-executable instructions that, when executed by the first processor, cause the first wearable electronic device to transmit, via the first communication interface, a first identity signal based at least in part on at least a portion of the first sensor signal; the second non-transitory processor-readable storage medium of the second wearable electronic device stores processor-executable instructions that, when executed by the second processor, cause the second wearable electronic device to determine that at least a portion of the first identity signal received by the second wearable electronic device via the second communication interface corresponds to at least a portion of an expected identity signal (Love, in Para. [0097] discloses “the RF transceiver 252 can be configured to communicate, via the communication links 143 and 144 (shown in FIG. 1B) with the communication circuitry 168 (shown in FIGS. 2C and 2D) of the sensor control device 102 or the RF transceivers of the one or more reader devices 120, to transmit and/or receive encoded data signals from the communication circuitry 168”).
Love as modified by Pflugh fails to explicitly teach: the processor-executable instructions stored in the first non-transitory processor- readable storage medium when  
Boettcher from the analogous technical field teaches: the processor-executable instructions stored in the first non-transitory processor- readable storage medium when executed by the first processor, and the processor-executable instructions stored in the second non-transitory processor-readable storage medium when executed by the second processor, cause the first wearable electronic device and the second wearable electronic device, respectively (Boettcher, in Para. [0077] discloses “A host device such as host device 102 of FIG. 1 can be implemented as an electronic device using blocks similar to those described above (e.g., processors, storage media, user interface devices, data communication interfaces, etc.) and/or other blocks or components. Those skilled in the art will recognize that any electronic device capable of communicating with a particular wearable device can act as a host device with respect to that wearable device.” Boettcher, in Para. [0137] discloses “The session key can be usable to encrypt messages sent between host device 102 and wearable device 100, either directly or by using the session key to generate message keys.”), to use at least a portion of the first identity signal and at least a portion of the expected identity signal as encryption keys to provide encrypted (Examiner note: as noted above, any wearable device can be referred as a host device) (Boettcher, in Para. [0040] discloses “Certain embodiments of the present invention relate to wearable electronic devices that can be connected (e.g., via wireless pairing) with another device (referred to herein as a "host device"), such as a smart phone, other mobile phone, tablet computer, media player, laptop computer, or the like” Boettcher, in Para. [0140] discloses “During a verified session, the session key can be (but need not be) used to encrypt communications between wearable device 100 and host device 102; some, all, or none of the communications can be encrypted”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Love, as modified by Pflugh, in view of the teaching of Boettcher which discloses encrypted communication between wearable devices in order to higher security of the inter device communication (Boettcher, [0040, 0077, 0137, 0140]).
Love as modified by Pflugh and Boettcher fails to explicitly teach: and wherein the first wearable device is a head-mounted electronic display unit and the second wearable device is an electronic ring.
Lake from the analogous technical field teaches: and wherein the first wearable device is a head-mounted electronic display unit and the second wearable device is an electronic ring (Lake, in Para. [0006] discloses “Examples of wearable electronic devices include digital wristwatches, electronic armbands, electronic rings, electronic ankle-bracelets or "anklets," head-mounted electronic display units, hearing aids, and so on.” Lake, in Para. [0007] discloses “a wearable electronic device may include sensors that detect inputs effected by a user and transmit signals to another electronic device based on those inputs”).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Love, as modified by Pflugh and Boettcher, in view of the teaching of Lake which discloses different wearable devices including head-mounted displays and electronic rings in order to specify different electronic devices incorporating sensors used for communication between devices (Lake, [0006, 0007]).

Regarding claim 10 Love teaches: The system of claim 9, further comprising a connecting case, wherein the connecting case includes a secure wired communication channel between the first wearable electronic device and the second wearable electronic device (Love, in Para. [0091] discloses “the reader device 120 may also include one or more data communication ports, such as USB ports, mini USB ports, USB Type-C ports, USB micro-A and/or micro-B ports, RS-232 ports, or any other wired communication ports for data communication with a handheld relay device 200, remote terminal 170, trusted computer system 180, or sensor control device 102”).

Regarding claim 11 Love, as modified by Pflugh and Lake, fails to explicitly teach:  The system of claim 9 wherein the first sensor signal comprises an impulse signal representative of the physical contact between the first wearable electronic device and the second wearable electronic device.
Boettcher from the analogous technical field teaches: The system of claim 9 wherein the first sensor signal comprises an impulse signal representative of the physical contact between the first wearable electronic device and the second wearable electronic device (Examiner note: impulse sensor is met by the pulse sensor) (Boettcher, in Para. [0142] discloses “Examples can include clasp sensors 250 detecting that clasp members 108a, 108b have become disengaged; contact sensor 252 detecting a loss of pressure or galvanic skin response; or pulse sensors, skin temperature sensors, and/or other biometric sensors detecting cessation of biometric activity.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Love, as modified by Pflugh and Lake, in view of the teaching of Boettcher which discloses sensors producing impulse signals in order to broaden sensor management in the system (Boettcher, [0142])

Regarding claim 12 Love teaches: The system of claim 9 wherein the second wearable electronic device further includes a second impact sensor communicatively coupled to the second processor, the second impact sensor responsive to generate a second sensor signal in response to the physical contact between the second wearable electronic device and the first wearable electronic device (Examiner note: as noted above, signal generation controlled by sensors is met by the signal generation controlled by the sensor controlled device 102) (Love, in Para. [0121] discloses “On demand transfer can occur by first powering on handheld relay device 200 or one or more reader devices 120 (or they may be continually powered) and executing a software algorithm stored in and accessed from a memory of handheld relay device 200 or one or more reader devices 120 to generate one or more requests, commands, control signals, or data packets to send to sensor control device 102.”).

Regarding claim 13 Love teaches: The system of claim 12 wherein: the first identity signal comprises at least a portion of the first sensor signal; and the expected identity signal comprises at least a portion of the second sensor signal (Examiner note: an identity signal comprising first or second sensor signal is met by the identity resolution key sharing signals/secrets of different sensors controlled by the sensor control device 102) (Love, in Para. [0141] discloses “The identity resolution key can be a shared secret, which can be stored in and retrieved from the memory 163,165 of sensor control device 102, the memory 280 of handheld relay device 200” Love, in Para. [0143] discloses “reader device 120 is able to resolve the address of sensor control device 102 and determine its identity” Love, in Para. [0084] discloses “Screen 500 can show an identifier of the caller 502; the identifier can be determined by host device 102 (e.g., based on a contacts list stored therein and/or caller identifying information received by host device 102) and sent to wearable device 100 as part of the event notification.”).

Regarding claim 14 Love, as modified by Pflugh and Lake, fails to explicitly teach:  The system of claim 13 wherein the at least a portion of the first sensor signal 
Boettcher from the analogous technical field teaches: The system of claim 13 wherein the at least a portion of the first sensor signal and the at least a portion of the second sensor signal are indicative of at least one attribute of the physical contact between the first wearable electronic device and the second wearable electronic device selected from a group consisting of: a direction of impact, a magnitude of impact, a speed of impact, and a duration of impact of the physical contact between the first wearable electronic device and the second wearable electronic device (Examiner note: direction, magnitude, speed of contact impact is met by the list of contacts controlled by the device 102) (Boettcher, in Para. [0084] discloses “Screen 500 can show an identifier of the caller 502; the identifier can be determined by host device 102 (e.g., based on a contacts list stored therein and/or caller identifying information received by host device 102) and sent to wearable device 100 as part of the event notification.” Boettcher, in Para. [0104] discloses “a user can designate a subset of her contacts to be synchronized with wearable device 100, and host device 102 can have a larger list of contacts than wearable device 100 as well as more information about each contact.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Love, as modified by Pflugh and Lake, in view of the teaching of Boettcher which discloses management of the contacts of wearable devices in order to higher security of the communication in the system (Boettcher, [0084, 0104]). 

Regarding claim 15, claim 15 depended on claim 14 discloses a system that is substantially equivalent to the method of claim 6 dependent on claim 5. Therefore, the arguments set forth above with respect to claim 6 are equally applicable to claim 15 and rejected for the same reasons.

Regarding claim 16, claim 16 depended on claim 15 discloses a system that is substantially equivalent to the method of claim 7 dependent on claim 6. Therefore, the arguments set forth above with respect to claim 7 are equally applicable to claim 16 and rejected for the same reasons.

Regarding claim 17, claim 17 depended on claim 16 discloses a system that is substantially equivalent to the method of claim 8 dependent on claim 7. Therefore, the arguments set forth above with respect to claim 8 are equally applicable to claim 17 and rejected for the same reasons.

Regarding claim 18 Love teaches: The system of claim 9 wherein the second wearable electronic device comprises a head mounted electronic display unit (Love, in Para. [0063] discloses “Other examples of wearable electronics include devices that are worn around or in the proximity of the user's wrist (e.g., a watch, etc.), neck (e.g., a necklace, etc.), head (e.g., a headband, hat, etc.), chest, or the like.).

Regarding claim 19 Love teaches: The system of claim 9 wherein the first wearable electronic device comprises an electronic ring (Examiner note: electronic ring is met by the user wrist) (Love, in Para. [0063] discloses “Other examples of wearable electronics include devices that are worn around or in the proximity of the user's wrist (e.g., a watch, etc.), neck (e.g., a necklace, etc.), head (e.g., a headband, hat, etc.), chest, or the like.).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313)446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.I.G./Examiner, Art Unit 2431                                                                                                                                                                                                        



/TRANG T DOAN/Primary Examiner, Art Unit 2431